DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 9/1/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7, 12 and 14 have been amended.
Claims 2, 8 and 13 have been cancelled.
Claim 1, 3-7, 9-12 and 14-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection
Claim(s) 1, 3-7, 9-12 and 14-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 7 and 12 is/are directed to the abstract idea of “combining medical and non-medical patient information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and therefore fall within the “Mental Processes
Claim(s) 1, 7 and 12 is/are directed to the abstract idea of “combining medical and non-medical patient information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3-7, 9-12 and 14-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method for performing the steps of “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc., that is “combining medical and non-medical patient information,” etc. The limitation of “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1, 3-7, 9-12 and 14-20 recite an abstract idea. 
The claim(s) recite(s), in part, a method for performing the steps of “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc., that is “combining medical and non-medical patient information,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1, 3-7, 9-12 and 14-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces (Applicant’s Specification [0008], [0035], [0038]-[0039]), etc.) to perform steps of “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant Extra-Solution Activity
Claims 1, 3-7, 9-12 and 14-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces). At paragraph(s) [0008], [0035], [0038]-[0039], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces,” etc. to perform the functions of “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc. The recited “client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1, 3-7, 9-12 and 14-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 3-6, 8-11 and 14-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 3-6, 8-11 and 14-20 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 3-6, 8-11 and 14-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 3-6, 8-11 and 14-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. 509 (US 2014/0074509), in view of Amarasingham et al. 371 (US 2017/0132371), further in view of Sun et al. (US 2011/0055676).

CLAIM 1  
As per claim 1, Amarasingham et al. 509 disclose: 
a computer-implemented method  (Amarasingham et al. 509, [0002] method) for accessing social data of a patient, the method comprising: 
receiving in response to the query, by the one or more processors, the social data for the patient from the NMCC system (Amarasingham et al. 509, [0018] The data received by the clinical predictive and monitoring system 10 may include electronic medical records (EMR) that include both clinical and non-clinical data., [0019] The EMR non-clinical data may include…social media data); and 
generating, by the one or more processors, a non-medical care coordination graphical user interface (NMCC graphical user interface) within the EMR graphical user interface, the NMCC graphical user interface being configured to displaying the social data on the display screen of the client device (Amarasingham et al. 509, [0026] The graphical user interface are further adapted to receive the user’s (healthcare personnel) input of preferences and configurations, etc. The data may be transmitted, presented, and displayed to the clinician/user in the form of web pages, web-based message, text files, video message, multimedia message, text messages, e-mail messages, and in a variety of suitable ways and formats).
an NMCC graphical user interface (Amarasingham et al. 509, Figure 1 19 GUI & Clinician Preferences/Configuration, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats)
a social data frame of the  (Amarasingham et al. 509, Figure 1 19 GUI & Clinician Preferences/Configuration, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats)
an EMR graphical user interface (Amarasingham et al. 509, Figure 1 19 GUI & Clinician Preferences/Configuration, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats).


Amarasingham et al. 509 fail to expressly disclose:
sending, by one or more processors of a computing device, a request to a non-medical care coordination system (NMCC system), to present social data of a patient via an electronic medical records graphical user interface (EMR graphical user interface) of an electronic medical records system (EMR system), the EMR graphical user interface configured for display on a display screen of a client device, the request querying for social data of the patient via the NMCC system.


However, Amarasingham et al. 371 teach:
sending, by one or more processors of a computing device, a request to a non-medical care coordination system (NMCC system), to present social data of a patient via an electronic medical records graphical user interface (EMR graphical user interface) of an electronic medical records system (EMR system), the EMR graphical user interface configured for display on a display screen of a client device, the request querying for social data of the patient via the  NMCC system (Amarasingham et al. 371, [0026] The data received by the clinical predictive and monitoring system 30 include electronic medical records (EMR) that include both clinical and non-clinical data., [0027] The non-clinical patient data may further include data entered by the patients, such as data entered or uploaded to a social media website, [0032] These social media data may be received from the websites, with the individual’s permission).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “sending, by one or more processors of a computing device, a request to a non-medical care coordination system (NMCC system), to present social data of a patient via an electronic medical records graphical user interface (EMR graphical user interface) of an electronic medical records system (EMR system), the EMR graphical user Amarasingham et al. 509 with the motivation of providing clinical predictive and monitoring (Amarasingham et al. 371, [0019]).

Amarasingham et al. 509 and Amarasingham et al. 371 fail to expressly teach:
wherein generating graphical user interface B includes embedding graphical user interface B within a frame of graphical user interface A.


Kong et al. teach:
wherein generating graphical user interface B includes embedding graphical user interface B within a frame of graphical user interface A (Sun et al., Figure 1, Figure 2, [0010]-[0012], [0022]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein generating graphical user interface B includes embedding graphical user interface B within a frame of graphical user interface A,” etc. as taught by Sun et al. within the method as taught by Amarasingham et al. 509 and Amarasingham et al. 371 with the motivation of providing the ability to display a document and associated docking window in several different ways (Sun et al., [0003] ).

CLAIM 3   
As per claim 3, Amarasingham et al. 509 and Amarasingham et al. 371 and Sun et al.
teach the method of claim 1 and further disclose the limitations of:
wherein generating the NMCC graphical user interface includes embedding the NMCC graphical user interface within a social data frame of the EMR graphical user interface, so that the NMCC graphical user interface and EMR graphical user interface are configured for simultaneous display on the display screen of the client device (Amarasingham et al. 509, Figure 1 19 GUI & Clinician Preferences/Configuration, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats).


CLAIM 4    
As per claim 4, Amarasingham et al. 509 and Amarasingham et al. 371 and Sun et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein querying the NMCC system for the social data of the patient includes sending data from a patient medical record of the EMR system to the NMCC system (Amarasingham et al. 509, Figure 1).


CLAIM 5   
As per claim 5, Amarasingham et al. 509 and Amarasingham et al. 371 and Sun et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the request for the social data of a the patient is received in response to actuation of  social icon of the EMR graphical user interface (Amarasingham et al. 509, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats, [0048] icons).


CLAIM 6    
As per claim 6, Amarasingham et al. 509 and Amarasingham et al. 371 and Sun et al. 
teach the method of claim 1 and further disclose the limitations of:
further comprising creating, by one or more processors, a non-medical care record for the patient in the NMCC system using data retrieved from a patient medical record of the patient (Amarasingham et al. 509, Figure 1).


CLAIMS 7 and 9-11 
As per claims 7 and 9-11, claims 7 and 9-11 are directed to a method. Claims 7 and 9-11 recite the same or similar limitations as those addressed above for claims 1 and 3-6. Claims 7 and 9-11 are therefore rejected for the same reasons set forth above for claims 1 and 3-6.

CLAIMS 12 and 14-20 
As per claims 12 and 14-20, claims 12 and 14-20 are directed to a method. Claims 12 and 14-20 recite the same or similar limitations as those addressed above for claims 1 and 3-6. Claims 12 and 14-20 are therefore rejected for the same reasons set forth above for claims 1 and 3-6.

Response to Arguments
Applicant’s arguments filed 9/1/2021 with respect to claims 1, 3-7, 9-12 and 14-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 9/1/2021.
Applicant’s arguments filed on 9/1/2021 with respect to claims 1, 3-7, 9-12 and 14-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Amarasingham et al. 509 and Amarasingham et al. 371 do not render obvious the present invention because Amarasingham et al. 509 and 
Applicant’s argument is/are not persuasive.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 3, 5, 7, 12 and 14 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of 1, 3-7, 9-12 and 14-20 to the amended limitations are addressed in the above Office Action. 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Information Processing Computer
Further, Applicant’s claimed invention is directed to “combining medical and non-medical patient information,” etc. (Applicant’s Specification, Abstract, [0001]) through the steps of “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Significantly More
Further, the Examiner is not persuaded that “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “sending requests, receiving social data, generating graphical user interfaces, embedding graphical user interfaces,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed method readable medium does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Applicant’s claims provide advantages over manual collection of data, Applicant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Applicant’s argument is not persuasive. 
Improvements
Despite recitation of client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data collection, data processing and data display. The client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory 
Applicant claims the improvement of “optimizing the outcomes of a patient’s overall car,” “identifying the patient’s social needs in parallel to addressing their medical need,” “integrating two or more patient care information systems,” and “reducing hospital readmission rates,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Berkheimer
Further, the Examiner maintains the position that the additional elements are well understood, routine, and conventional. The Examiner supports this positon that the elements are well understood, routine, and conventional above in the Office Action by pointing to the Applicant’s Specification at [0008], [0035], [0038]-[0039] where embodiments of Applicant’s claimed invention are composed of “client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces,” etc. and the like.  
Examples 21, 37 and 42
Applicant points to Examples 21, 37 and 42 but the Examiner is unpersuaded by Applicant’s attempts to draw a nexus between Applicant’s claims and those of Examples 21, 37 and 42. As presented above, Applicant’s claimed invention is directed to an abstract idea without significantly more. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kong et al. (US 2017/0315974) disclose a web-based embeddable collaborative workspace.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like 

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626